Citation Nr: 1139759	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a chronic right knee disorder to include injury residuals.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's cubital tunnel syndrome of the left little and ring fingers, hand, and forearm for the period prior to December 1, 2009.  

3.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's cubital tunnel syndrome of the left little and ring fingers, hand, and forearm for the period on and after December 1, 2009.  

4.  Entitlement to a compensable disability evaluation for the Veteran's left elbow olecranon bursitis for the period prior to December 1, 2009.  

5.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left elbow olecranon bursitis for the period on and after December 1, 2009.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active service from July 1988 to July 1992 and from February 1999 to February 2005.  He had additional duty with the Naval Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which established service connection for cubital tunnel syndrome of the left little and ring fingers, hand, and forearm; assigned a 10 percent evaluation for that disability; established service connection for left elbow olecranon bursitis; assigned a noncompensable evaluation for that disability; effectuated the awards as of January 11, 2008; and denied service connection for a right knee disorder.  In April 2009, the RO, in pertinent part, granted a temporary total disability evaluation for the Veteran's cubital tunnel syndrome of the left little and ring fingers, hand, and forearm under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a July 24, 2008, left ulnar nerve surgical transposition for the period from July 24, 2008, to August 31, 2008.  In December 2009, the RO increased the evaluation for the Veteran's cubital tunnel syndrome of the left little and ring fingers, hand, and forearm from 10 to 20 percent and effectuated the award as of December 1, 2009.  In March 2010, the RO, in pertinent part, granted a temporary total disability evaluation for the Veteran's cubital tunnel syndrome of the left little and ring fingers, hand, and forearm under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a January 5, 2010, left ulnar nerve surgical procedure for the period from January 5, 2010, to February 28, 2010.  In March 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  In June 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In July 2011, the Appeals Management Center (AMC) increased the evaluation for the Veteran's left elbow olecranon bursitis from noncompensable to 20 percent disabling and effectuated the award as of December 1, 2009.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.   

In August 2011, the Veteran submitted an application to reopen his claim of entitlement to service connection for bilateral hearing loss disability; claims for service connection for a neck disorder, a back disorder, bilateral blepharitis, a gallbladder scar, and a spinal cord implant scar; and claims for increased evaluations for his gastroesophageal reflux disease and left upper extremity medial epicondyle scar.   The issues have not been adjudicated by the RO Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

The Veteran asserts that he sustained chronic right knee injury residuals as the result of an April 2004 accident aboard his patrol boat.  At the March 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had chronic right knee injury residuals including joint instability for which he has been prescribed a right knee brace and medications.  Clinical documentation of the cited treatment is not of record.  

Additionally, the Veteran contends that his service-connected post-operative left cubital tunnel syndrome and left elbow olecranon bursitis have increased in severity and have resulted in functional loss of use of his left upper extremity.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board observed that the Veteran's complete periods of active duty/active duty for training have not been verified.  An October 2007 Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances (VA Form 21-8951) states that the Veteran had been a reservist in 2005.  In a December 2007 written statement, the Veteran advanced that he had completed his "active duty time in Feb[ruary 20]05 and started the reserves in April 2005."  He clarified that he had served with the Naval Reserve in 2005 and 2006.  The Veteran's complete periods of active duty, active duty for training, and inactive duty with the Naval Reserve have not been verified and the associated service treatment records have not been requested for incorporation into the record.  

In August 2011, the Veteran submitted several documents, including a photocopy of his December 9, 2004, physical examination for service separation which reflects that he had reported having sustained a right knee injury.  The Board notes that a copy of his December 9, 2004, physical examination for service separation previously of record does not contain such a history.  In addition, references to the right knee injury appear to have been made with a different pen.  Further, a Naval reserve document, dated in February 2005, was also submitted and contains comments referring to the right knee which appear to have been made with a different pen.  This evidence has not been reviewed and considered by the RO.  

The Veteran was last afforded a VA examination which addressed his service-connected post-operative left upper extremity orthopedic and neurological disabilities in December 2009.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that an additional VA evaluation would be helpful in resolving 

Clinical documentation dated after October 2010 is not of record.  VA should obtain all relevant military, VA, and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC), the appropriate service entity, and/or Defense Finance and Accounting Service (DFAS) and request that (1) it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Naval Reserve and (2) forward all available service treatment records associated with such duty for incorporation into the record.  

2.  The RO should review the evidence submitted by the Veteran in August 2011.  In this regard, the RO should attempt to verify the authenticity of the documents submitted by the Veteran, which appear to be inconsistent with copies of same medical records previously obtained.  In particular, the RO should contact the Veteran and/or the NPRC to determine whether the photocopy of the December 9, 2004 Report of Medical History, and the February 26, 2005 Report of Medical History from the Naval Reserve Center, Orlando, Florida are consistent with the original records or resolve any discrepancy between the versions.  If the Veteran has the originals of these documents, the RO should contact him to arrange for examination of the documents to determine the nature of the changes from the earlier copy of record.  

3.  Contact the Veteran and request that he provide information as to all treatment of his claimed chronic right knee injury residuals and all treatment of his post-operative left cubital tunnel syndrome and left elbow olecranon bursitis after October 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

4.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after October 2010.  

5.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected post-operative cubital tunnel syndrome of the left little and ring fingers, hand, and forearm and left elbow olecranon bursitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should further identify the limitation of activity imposed by the Veteran's post-operative cubital tunnel syndrome of the left little and ring fingers, hand, and forearm and left elbow olecranon bursitis with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his left upper extremity should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's post-operative cubital tunnel syndrome of the left little and ring fingers, hand, and forearm and left elbow olecranon bursitis upon his vocational pursuits.  
Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

6.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

